Appeal from a decision of the Workers’ Compensation Board, filed March 16, 1979, which found that the claimant’s decedent sustained an accidental injury in the course of his employment and awarded benefits. The board in the decision appealed from adopted the facts found in its prior decision of November 21, 1977. In the November decision the board found, in part, as follows: "deceased had been installing an exhaust system in an auto which was overhead * * *. William Brownell re-testified that he * * * has observed others who sometimes perspired while working in the garage; and that working on automobiles as deceased did, required some effort * * * the Board * * * finds based on the credible lay and medical evidence that deceased’s death on 1/8/73 resulted from a myocardial infarction which was precipitated by the strenuous work performed on 1/2/73.” The findings of the board are supported by substantial evidence. (See Matter of McCormick v Green Bus Lines, 29 NY2d 246; Matter of Faso v Pioneer Cent. School System, 64 AD2d 732; Matter of Palmer v City of Glens Falls Fire Dept., 54 *668AD2d 789; cf. Matter of Maynard v Industrial Welding Corp., 63 AD2d 772.) Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.